NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 19, 2021*
                                  Decided May 20, 2021

                                          Before

                             WILLIAM J. BAUER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE P. WOOD, Circuit Judge
No. 20-1913

TOSHISADA ONISHI,**                                Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Indiana,
                                                   South Bend Division.
       v.
                                                   No. 3:19-cv-1048 DRL-MGG
DAVID CHAPLEAU, et al.,
     Defendants-Appellees.                  Damon R. Leichty,
                                            Judge.
                                        ORDER

       After an Indiana court awarded primary custody of Toshisada Onishi’s minor
son to his former spouse, Onishi brought this federal civil-rights suit against numerous


       *  We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
        **Onishi purports to file his brief also on behalf of his mother Teruko Onishi. The

district court, however, struck her as a putative plaintiff earlier in the proceedings
because Onishi had not complied with relevant federal pleading rules. See FED. R. CIV.
P. 11, 15(a), 20.
No. 20-1913                                                                         Page 2

St. Joseph County public officials involved in the state court’s proceedings. Protracted
proceedings ensued, and the district court ultimately dismissed the suit after Onishi
failed to justify his inability to file a proper complaint after two months of litigation.
Because the court lacked subject matter jurisdiction under the Rooker-Feldman doctrine,
we vacate the judgment and remand with instructions to dismiss.

       Onishi, a lawyer proceeding pro hac vice, initiated this suit by seeking both a
temporary restraining order to stay the state court’s proceedings and a preliminary
injunction to prevent the state court from enforcing any judgment. He followed that up
with a 179-page complaint, in which he asserted that three St. Joseph County judges,
four Indiana Court of Appeals judges, court clerks, prosecutors, and Indiana’s Attorney
General violated his due-process and equal-protection rights. He asked the district court
to declare unconstitutional Indiana laws and his custody judgment, and to award him
compensatory and punitive damages. Onishi then withdrew his submissions and
amended them to include a jury demand.

       The court denied his motions for injunctive relief and a temporary restraining
order for a host of reasons. Not only were his requests barred under the Rooker-Feldman
doctrine and the domestic-relations exception to jurisdiction, but Onishi also failed to
demonstrate a likelihood of success on the merits, his complaint lacked a short and
plain statement of his claims, FED. R. CIV. P. 8(a), and his submissions did not redact his
minor son’s name. FED. R. CIV. P. 5.2(a)(3). The court ordered him to file a rule-
compliant complaint within two weeks and warned him that his case would be
dismissed if he persisted in violating court rules.

       After moving four times within a seven-day period to extend the deadline to
amend his complaint, Onishi filed his third-amended complaint, which the court
ordered to be sealed because Onishi still had not redacted his minor son’s name. The
court pointed out that the filing still failed to comply with court rules, requiring the
court’s continued remedial action and sapping its time. The court ordered Onishi to file
a properly redacted complaint within a week, and to show cause why the case should
not be dismissed based on Onishi’s repeated violation of court rules and orders.

       Onishi refiled his complaint, but the court struck it for non-compliance. The
court alluded to several exhibits in which his son’s name still appeared, unredacted,
and other exhibits containing inappropriate nude photographs of the child. The status
of Onishi’s case, the court said, would be addressed at the show-cause hearing.
No. 20-1913                                                                          Page 3

       At the hearing, Onishi failed to persuade the court that he deserved a fifth
opportunity to cure the defects in his complaint. In a thorough written order, the court
recounted Onishi’s long list of rule violations, disregard for court warnings, and string
of inappropriate and nonsensical emails sent to chambers. Onishi, the court said,
offered no defense or justification for his conduct. The court highlighted the frivolous
nature of Onishi’s claims (“gobbledygook and logorrhea”), the burden put upon the
defendants to decipher them, and the enormous amount of time spent on this case by
the court and other litigants. Based on Onishi’s numerous violations of rules and orders
and his inability to show how further amendment would be meaningful, the court
dismissed the complaint with prejudice.

      Onishi sought reconsideration based on what he understood to be misstatements
and groundless accusations the court made against him. The court denied the request,
concluding that his submission reflected a continuing disregard for court rules and that
he was rehashing unsuccessful arguments.

        Onishi then moved under 28 U.S.C. §§ 144 and 155 to disqualify both the district
judge and the magistrate judge, who had made some preliminary rulings. Onishi
charged the judges with bias against him, citing (among other things) their purported
role in denying him access to the electronic docket, their impolite responses to his
emails, their potential ties to the defendants as fellow Indiana officials, and their “error”
in dismissing the case for failure to submit a properly redacted complaint. In separate
orders the judges denied the motion, spelling out in detail why Onishi’s arguments for
recusal were unsupported or irrational.

        On appeal, Onishi generally challenges the dismissal of his case, arguing that the
district court failed to account for his inexperience litigating in federal court and
improperly denied his motions for reconsideration and recusal without holding a
hearing. The defendants, for their part, reassert a jurisdictional challenge: that the court
lacked subject matter jurisdiction under the Rooker-Feldman doctrine over any claim
seeking to override a state-court ruling on a custody issue.

       Our first step in any appeal is to confirm that both the district court and this
court have jurisdiction over the case. Lennon v. City of Carmel, 865 F.3d 503, 506 (7th Cir.
2017). Federal courts lack the power to hear cases “brought by state-court losers
complaining of injuries caused by state-court judgments rendered before the district
court proceedings commenced.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005). Under the Rooker-Feldman doctrine, state-court losers must appeal in the
state courts, then seek certiorari from the Supreme Court of the United States; lower
No. 20-1913                                                                             Page 4

federal courts cannot overturn state-court decisions. D.C. Court of Appeals v. Feldman,
460 U.S. 462, 486 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413, 415–16 (1923). Although
Onishi styled his complaint as a constitutional challenge to actions taken by Indiana
courts and officials, the injury he seeks to redress—loss of custody—stems from a state
court’s judgment. Because he does not seek any relief unrelated to the adverse custody
judgment, he cannot avoid the force of Rooker-Feldman. See Golden v. Helen Sigman &
Assoc., 611 F.3d 356, 361–62 (7th Cir. 2010); Holt v. Lake Cty. Bd. of Comm'rs, 408 F.3d 335,
336 (7th Cir. 2005).

       We add that another jurisdictional basis also exists for dismissal—the domestic-
relations exception to federal jurisdiction. That doctrine blocks federal adjudication of
cases involving “divorce, alimony, and child custody decrees,” Marshall v. Marshall,
547 U.S. 293, 307–08 (2006), because state courts are better suited to adjudicate such
cases. See Lloyd v. Loeffler, 694 F.2d 489, 492 (7th Cir. 1982). Onishi’s challenge to the state
court’s custody judgment falls in the core of cases contemplated by the domestic-
relations exception. See Arnold v. Villareal, 853 F.3d 384, 387 n.2 (7th Cir. 2017) (citing
Friedlander v. Friedlander, 149 F.3d 739, 740–41 (7th Cir. 1998)).

    Because the district court lacked subject-matter jurisdiction over this case, we
VACATE the judgment and remand with instructions to dismiss for lack of jurisdiction.